UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     11/15/2019
 Mimi’s Rock, Inc. et al,

                                 Plaintiffs,
                                                         1:19-cv-06815 (DLC) (SDA)
                     -against-
                                                         ORDER SCHEDULING
 Keith Marz et al,                                       SETTLEMENT CONFERENCE

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday

November 25, 2019 at 2:30 p.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street,

New York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at http://www.nysd.uscourts.gov/judge/Aaron.

SO ORDERED.

DATED:         New York, New York
               November 15, 2019

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
